 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED SPECIALTY INSURANCE
                                                       Case No. 1:21-cv-00113-NONE-JLT
   COMPANY,
12
                                                       ORDER SETTING ASIDE DEFAULT AS
                  Plaintiff,
13                                                     TO ANM LOGISTICS
         v.
14                                                     ORDER GRANTING AN EXTENSION OF
                                                       TIME TO SEEK DEFAULT AS TO
   FBT, INC., et al.,
15                                                     DEFENDANT SHARMA AND DENYING
                                                       IT AS TO ANM LOGISTICS AS MOOT
                  Defendants.
16                                                     (Doc. 35)

17         Because it appears that service on ANM Logistics was not proper (Docs. 35, 37), the

18 Court ORDERS:

19         1.     The default entered against this defendant is SET ASIDE.

20         2.     The motion for an extension of time to seek default judgment against ANM

21 Logistics (Doc. 35) is MOOT. The motion for an extension of time to seek default judgment

22 against Neeshu Sharma (Doc. 35) is GRANTED. The plaintiff SHALL seek default judgment

23 within 90 days.

24         3.     The plaintiff may file a motion for authorization to serve by publication within 30

25 days.

26 ///
27 ///

28 ///



                                                   1
 1        4.    The order to show cause (Doc. 36) is DISCHARGED.
 2
     IT IS SO ORDERED.
 3

 4     Dated:   July 12, 2021                     _ /s/ Jennifer L. Thurston
                                          CHIEF UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                             2
